           Case 2:20-cv-01011-TLN-JDP Document 9 Filed 11/05/20 Page 1 of 2


 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9   MARCUS A. HAINES,                                  Case No. 2:20-cv-1011-TLN-JDP-P

10                  Plaintiff,
                                                        ORDER TO SHOW CAUSE WHY THIS
11          v.                                          CASE SHOULD NOT BE DISMISSED FOR
                                                        FAILURE TO PROSECUTE, FAILURE TO
12   COUNTY OF SACRAMENTO, et al.,
                                                        STATE A CLAIM, AND FAILURE TO
13                  Defendants.                         COMPLY WITH A COURT ORDER

14                                                      THIRTY-DAY DEADLINE

15

16         Plaintiff Marcus Haines is a pretrial detainee proceeding without counsel in this action.
17   Plaintiff’s complaint was dismissed for failure to state a claim pursuant to 28 U.S.C.
18   § 1915A(a) on September 17, 2020, and plaintiff was granted thirty days to file an amended
19   complaint. See ECF No. 7. Plaintiff has not yet done so.
20         To manage its docket effectively, the court imposes deadlines and requires litigants to
21   meet those deadlines. When a plaintiff fails to comply with court-imposed deadlines, the court
22   may dismiss the plaintiff’s case for failure to prosecute. See Fed. R. Civ. P. 41; Hells Canyon
23   Pres. Council v. U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005) (“[T]he consensus among
24   our sister circuits, with which we agree, is that courts may dismiss under Rule 41(b) sua
25   sponte, at least under certain circumstances.”). Involuntary dismissal is a harsh penalty, but the
26   court has a duty to administer justice expeditiously and avoid needless burden for the parties.
27   See Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002); Fed. R. Civ. P. 1.
28


                                                    1
           Case 2:20-cv-01011-TLN-JDP Document 9 Filed 11/05/20 Page 2 of 2


 1          Plaintiff will be given an opportunity to explain why the court should not dismiss his

 2   case for failure to prosecute and failure to state a claim. Plaintiff’s failure to respond to this

 3   order will constitute another failure to comply with a court order and will result in dismissal of

 4   this case. Accordingly, plaintiff must show cause within thirty days of the date of entry of this

 5   order why the court should not dismiss his case for failure to state a claim and failure to

 6   prosecute. Should plaintiff wish to continue with this lawsuit, plaintiff should also file a first

 7   amended complaint.

 8          So ordered.

 9   Dated: November 4, 2020
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      2
